 

Exhibit 10.7

 

Second Amended and Restated EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and
entered into as of the 28th day of January, 2020 (the “Effective Date”), by and
between EagleBank, a Maryland chartered commercial bank (the “Bank”), and
Lindsey Rheaume (“Executive”).

 

RECITALS:

 

WHEREAS, Executive is currently employed by the Bank as its Executive Vice
President & Chief Lending Officer – Commercial and Industrial; and

 

WHEREAS, the Bank desires to continue Executive’s employment with the Bank as
its Executive Vice President & Chief Lending Officer – Commercial and
Industrial, and Executive agrees to accept such continued employment, in
accordance with the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.           EMPLOYMENT. The Bank agrees to continue to employ Executive, and
Executive agrees to continue to be employed as Executive Vice President & Chief
Lending Officer – Commercial and Industrial of the Bank and Executive Vice
President of Bancorp (as defined below), subject to the terms and provisions of
this Agreement.

 

2.           CERTAIN DEFINITIONS. As used in this Agreement, the following terms
have the meanings set forth below:

 

2.1.          “Affiliate” means, with respect to any Person, (i) any Person
directly or indirectly controlling, controlled by or under common control with
such Person, (ii) any Person owning or controlling fifty percent (50%) or more
of the outstanding voting interests of such Person, (iii) any officer, director,
general partner, managing member, or trustee of, or Person serving in a similar
capacity with respect to, such Person, or (iv) any Person who is an officer,
director, general partner, member, trustee, or holder of fifty percent (50%) or
more of the voting interests of any Person described in clauses (i), (ii), or
(iii) of this sentence. For purposes of this definition, the terms
“controlling,” “controlled by,” or “under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

2.2.         “Bancorp” means Eagle Bancorp, Inc., a Maryland corporation,
publicly traded as a bank holding company.

 

2.3.         “Bank” is defined above. If the Bank is merged into any other
Entity, or transfers substantially all of its business operations or assets to
another Entity, the term “Bank” shall be deemed to include such successor Entity
for purposes of applying Article 8 of this Agreement.

 



 

 

 

2.4.         “Bank Entities” means and includes any of the Bank, Bancorp and
their Affiliates.

 

2.5.         “Bank Regulatory Agency” means any governmental authority,
regulatory agency, ministry, department, statutory corporation, central bank or
other body of the United States or of any other country or of any state or other
political subdivision of any of them having jurisdiction over the Bank or any
transaction contemplated, undertaken or proposed to be undertaken by the Bank,
including, but not necessarily limited to:

 

(a)               the Federal Deposit Insurance Corporation or any other federal
or state depository insurance organization or fund;

 

(b)               the Federal Reserve System, the Maryland Division of Financial
Institutions, or any other federal or state bank regulatory or commissioner’s
office;

 

(c)               any Person established, organized, owned (in whole or in part)
or controlled by any of the foregoing; and

 

(d)               any predecessor, successor or assignee of any of the
foregoing.

 

2.6.         “Board” means the Board of Directors of the Bank.

 

2.7.         “Code” means the Internal Revenue Code of 1986, as amended.

 

2.8.         “Competitive Business” means the banking and financial services
business, which includes, without limitation, consumer savings, commercial
banking, the insurance and trust business, the savings and loan business and
mortgage lending, or any other business in which any of the Bank Entities is
engaged or has invested significant resources within the prior six (6) month
period in preparation for becoming actively engaged; provided that after the
Termination Date, such period shall be deemed to end on the Termination Date.

 

2.9.         “Competitive Products or Services” means, as of any time during the
Term, those products or services of the type that any of the Bank Entities is
providing, or is actively preparing to provide, to its customers.

 

2.10.        “Disability” means a mental or physical condition which, in the
good faith opinion of the Board, renders Executive, with or without reasonable
accommodation, unable or incompetent to carry out the essential functions of the
position or the material job responsibilities which Executive held or the
material duties to which Executive was assigned at the time the disability was
incurred, which has existed for at least three (3) months and which in the
opinion of a physician mutually agreed upon by the Bank and Executive (provided
that neither party shall unreasonably withhold such agreement) is expected to be
permanent or to last for an indefinite duration or a duration in excess of nine
(9) months.

 

2.11.        “Entity” means any partnership, corporation, limited liability
company, trust, joint venture, unincorporated association, or other entity or
association.

 



-2-

 

 

2.12.        “Person” means any individual or Entity.

 

2.13.        “Section 409A” means Section 409A of the Code and the regulations
and administrative guidance promulgated thereunder.

 

2.14.        “Term” means the period commencing on the Effective Date and ending
on the Termination Date.

 

2.15.        “Termination Date” means the date upon which Executive ceases to
provide services to the Bank and Bancorp hereunder.

 

Other terms are defined throughout this Agreement and have the meanings so given
them.

 

3.            Term; Position.

 

3.1.          Position. Executive shall serve as Executive Vice President &
Chief Lending Officer – Commercial and Industrial of the Bank and Executive Vice
President of Bancorp during the Term.

 

3.2.          No Restrictions. Executive represents and warrants to the Bank
that Executive is not subject to any legal obligations or restrictions that
would prevent or limit Executive’s entering into this Agreement and performing
Executive’s responsibilities hereunder.

 

4.            Duties of Executive.

 

4.1.          Nature and Substance. Executive shall provide such services and
perform such duties, functions, and assignments as are normally incident to the
position of Executive Vice President & Chief Lending Officer – Commercial and
Industrial, and such additional functions and services as the Chief Executive
Officer may from time to time direct. Executive shall report directly to the
Chief Executive Officer of the Bank. Executive agrees to devote Executive’s full
business time and attention to the performance of Executive’s duties and
responsibilities under this Agreement, and shall use Executive’s best efforts
and discharge Executive’s duties to the best of Executive’s ability for and on
behalf of the Bank Entities and toward their successful operation.

 

4.2.         Compliance with Law. Executive shall comply with all laws,
statutes, ordinances, rules and regulations relating to Executive’s employment
and duties.

 

5.           Compensation; Benefits. As full compensation for all services
rendered pursuant to this Agreement and the covenants contained herein, the Bank
shall pay to Executive the following:

 

5.1.          Salary. During the Term, Executive shall be paid a salary
(“Salary”) of $409,375 on an annualized basis. The Bank shall pay Executive’s
Salary in equal installments in accordance with the Bank’s regular payroll
periods as may be set by the Bank from time to time. Executive’s Salary may be
further increased from time to time, at the discretion of the Board. Executive
may also be entitled to certain incentive bonus payments as determined by Board
approved incentive plans.

 



-3-

 

 

5.2.         Vacation and Leave. Executive shall be entitled to such vacation
and leave as may be provided for under the current and future leave and vacation
policies of the Bank for executive officers.

 

5.3.         Office Space. The Bank will provide customary office space and
office support to Executive.

 

5.4.        Parking. Paid parking at Executive’s regular worksite will be
provided by the Bank at its expense.

 

5.5.        Car Allowance. The Bank will pay Executive an annual car allowance
of Twelve Thousand Dollars ($12,000.00).

 

5.6.        Non-Life Insurance. During the Term, Executive will be eligible to
participate in group health, disability and other insurance as the Bank may
maintain for its employees from time to time.

 

5.7.          Life Insurance.

 

5.7.1.      Executive may obtain a term life insurance policy (the “Policy”) on
Executive in the amount of Seven Hundred Fifty Thousand Dollars ($750,000), the
particular product and carrier to be chosen by Executive in Executive’s
discretion. Executive shall have the right to designate the beneficiary of the
Policy. If the Policy is obtained, Executive shall provide the Bank with a copy
of the Policy, and the Bank will reimburse Executive, during the Term of this
Agreement, the premiums for the Policy upon submission by Executive to the Bank
of the invoices therefor, provided that such reimbursement shall be made before
the end of the calendar year following the year in which such expense was
incurred by Executive. In the event Executive is rated and the premium exceeds
the standard rate for a Seven Hundred Fifty Thousand Dollar ($750,000) policy,
the Policy amount shall be lowered to the maximum amount that can be purchased
at the standard rate for a Seven Hundred Fifty Thousand Dollar ($750,000)
policy. For example, if Executive is rated and the standard rate for a Seven
Hundred Fifty Thousand Dollar ($750,000) policy would acquire a Five Hundred
Thousand Dollar ($500,000) policy, the Bank would only be required to pay the
premium for a Five Hundred Thousand Dollar ($500,000) policy. If a Policy is
obtained and it is cancelled or terminated, Executive shall immediately notify
the Bank of such cancellation or termination.

 

5.7.2.      The Bank may, at its cost, obtain and maintain “key-man” life
insurance and/or Bank- owned life insurance on Executive in such amount as
determined by the Board from time to time. Executive agrees to cooperate fully
and to take all actions reasonably required by the Bank in connection with such
insurance.

 

5.8.          Expenses. The Bank shall, promptly upon presentation of proper
expense reports therefor, pay or reimburse Executive, in accordance with the
policies and procedures established from time to time by the Bank for its
officers, for all reasonable and customary travel (other than local use of an
automobile for which Executive is being provided the car allowance) and other
out-of-pocket expenses incurred by Executive in the performance of Executive’s
duties and responsibilities under this Agreement and promoting the business of
the Bank, including approved membership fees, dues and the cost of attending
business related seminars, meetings and conventions.

 



-4-

 

 

5.9.          Retirement Plans. Executive shall be entitled to participate in
any and all qualified pension or other retirement plans of the Bank which may be
applicable to personnel of the Bank.

 

5.10.        Other Benefits. While this Agreement is in effect, Executive shall
be entitled to all other benefits that the Bank provides from time to time to
its officers and such other benefits as the Board may from time to time approve
for Executive, subject to applicable eligibility requirements.

 

5.11.        Eligibility. Participation in any health, life, accident,
disability, medical expense or similar insurance plan or any qualified pension
or other retirement plan shall be subject to the terms and conditions contained
in such plan as amended from time to time in the Bank’s sole discretion. All
matters of eligibility for benefits under any insurance plans shall be
determined in accordance with the provisions of the applicable insurance policy
issued by the applicable insurance company.

 

5.12.        Equity Compensation. Executive shall be eligible to receive awards
of options, SARs and /or Restricted Stock under the 2016 Stock Plan of Bancorp
(or any successor plan), from time to time, at the discretion of the
Compensation Committee of the Board of Directors of Bancorp or such other
committee as is then administering such plan.

 

6.             Conditions Subsequent to Continued Operation and Effect of
Agreement.

 

6.1.          Continued Approval by Bank Regulatory Agencies. This Agreement and
all of its terms and conditions, and the continued operation and effect of this
Agreement and the Bank’s continuing obligations hereunder, shall at all times be
subject to the continuing approval of any and all Bank Regulatory Agencies whose
approval is a necessary prerequisite to the continued operation of the Bank.
Should any term or condition of this Agreement, upon review by any Bank
Regulatory Agency, be found to violate or not be in compliance with any
then-applicable statute or any rule, regulation, order or understanding
promulgated by any Bank Regulatory Agency, or should any term or condition
required to be included herein by any such Bank Regulatory Agency be absent,
this Agreement may be rescinded and terminated by the Bank if the parties hereto
cannot in good faith agree upon such additions, deletions or modifications as
may be deemed necessary or appropriate to bring this Agreement into compliance.

 

7.            Termination of Agreement. The Term of this Agreement may be
terminated as provided below in this Article 7.

 

7.1.         Definition of Cause. For purposes of this Agreement, “Cause” means:

 

(a)              any act of theft, fraud, intentional misrepresentation of a
material matter, personal dishonesty or breach of fiduciary duty or similar
conduct by Executive with respect to any of the Bank Entities or the services to
be rendered by him or her under this Agreement;

 



-5-

 

 

(b)             any failure of this Agreement to comply with any Bank Regulatory
Agency requirement which is not cured in accordance with Section 6.1 within a
reasonable period of time after written notice thereof;

 

(c)             any Bank Regulatory Agency action or proceeding against
Executive as a result of Executive’s negligence, fraud, malfeasance or
misconduct;

 

(d)              indictment of Executive for, or Executive’s conviction of or
plea of nolo contendere at the trial court level to, a felony, or any crime of
moral turpitude, or involving dishonesty, deception or breach of trust;

 

(e)              any of the following conduct on the part of Executive that has
not been corrected or cured by Executive within thirty (30) days after having
received written notice from the Bank describing such conduct (provided,
however, that the Bank shall not be required to provide Executive with notice
and opportunity to cure more than two (2) times in any twelve (12) month
period):

 

(i)             habitual absenteeism, or the failure by or the inability of
Executive to devote full time and attention to the performance of Executive’s
duties pursuant to this Agreement (other than by reason of Executive’s death or
Disability);

 

(ii)             intentional material failure by Executive to carry out the
stated lawful and reasonable directions, instructions, policies, rules,
regulations or decisions of the Board which are consistent with Executive’s
position;

 

(iii)            any action (including any failure to act) or conduct by
Executive in violation of a material provision of this Agreement (including but
not limited to the provisions of Article 8 hereof, which shall be deemed to be
material);

 

(f)              the use of drugs, alcohol or other substances by Executive to
an extent which materially interferes with or prevents Executive from performing
Executive’s duties under this Agreement;

 

(g)             Executive’s commission of unethical business practices, acts of
moral turpitude, financial impropriety, fraud or dishonesty in any material
matter which the Board in good faith determines could adversely affect the
reputation, standing or financial prospects of the Bank or its Affiliates; or

 

(h)             willful or intentional misconduct on the part of Executive that
results, or that the Board in good faith determines may result, in substantial
injury to the Bank or any of its Affiliates.

 

7.2.          Termination by the Bank for Cause. After the occurrence of any of
the conditions specified in Section 7.1, the Bank shall have the right to
terminate the Term for Cause on written notice to Executive, effective
immediately.

 

7.3.          Termination by the Bank without Cause. The Bank shall have the
right to terminate the Term at any time on written notice without Cause, for any
or no reason, such termination to be effective on the date on which the Bank
gives such notice to Executive or such later date as may be specified in such
notice.

 



-6-

 

 

7.4.         Termination for Death or Disability. The Term shall automatically
terminate upon the death of Executive or upon the Board’s determination that
Executive is suffering from a Disability.

 

7.5.         Termination by Executive. Executive shall have the right to
terminate the Term at any time, such termination to be effective on the date
ninety (90) days after the date on which Executive gives such notice to the Bank
unless Executive and the Bank agree in writing to a later date on which such
termination is to be effective the “Notice Period”). After receiving notice of
termination, the Bank may require Executive to devote Executive’s good faith
energies to transitioning Executive’s duties to Executive’s successor and to
otherwise helping to minimize the adverse impact of Executive’s resignation upon
the operations of the Bank Entities. If Executive fails or refuses to fully
cooperate with such transition, the Bank may immediately terminate Executive and
such termination shall not be treated as a termination by the Company without
Cause. At any time during the Notice Period, the Bank may elect to relieve
Executive of some or all of Executive’s duties, responsibilities, privileges and
positions for the remainder of the Notice Period, in its sole discretion and any
such reduction shall not give Executive any right to terminate under Section
9.2(b).

 

7.6.         Pre-Termination Salary and Expenses. Without regard to the reason
for, or the timing of, the termination of the Term: (a) the Bank shall pay
Executive any unpaid Salary due for the period prior to the Termination Date;
and (b) following submission of proper expense reports by Executive, the Bank
shall reimburse Executive for all expenses incurred prior to the Termination
Date and subject to reimbursement pursuant to Section 5.8 hereof. These payments
shall be made promptly upon termination and within the period of time mandated
by law.

 

7.7.          COBRA if Termination by the Bank without Cause. If the Term is
terminated by the Bank without Cause, and Executive timely elects to continue
Executive’s health insurance benefits under COBRA, then provided that Executive
signs and delivers to the Bank no later than twenty-one (21) days after the
Termination Date a General Release and Waiver substantially in the form attached
as Exhibit A hereto, and that such release becomes irrevocable in accordance
with its terms (the “Release Requirement”), the Bank shall, for a period of one
(1) year, or until Executive no longer qualifies for such continuation under
COBRA, if lesser, continue to provide the monthly applicable employer’s share of
health insurance premiums (determined as if Executive’s employment had not
ceased). In the event Executive breaches any provision of Article 8 of this
Agreement or if he or she becomes entitled to payments pursuant to Section 9.3
in connection with a Change in Control, Executive’s further entitlement to any
benefits payable pursuant to this Section 7.7 shall thereupon immediately cease
and terminate.

 

7.8.         Termination After Change in Control. Section 9.2 sets out
provisions applicable to certain circumstances in which the Term may be
terminated in connection with a Change in Control.

 



-7-

 

 

8.            Confidentiality; Non-Competition; Non-Interference.

 

8.1.        Confidential Information, Executive, during employment, will have,
and has had, access to and become familiar with various confidential and
proprietary information of the Bank Entities and/or relating to the business of
the Bank Entities (“Confidential Information”), including, but not limited to:
business plans; operating results; financial statements and financial
information; contracts; mailing lists; purchasing information; customer data
(including lists, names and requirements); feasibility studies; personnel
related information (including compensation, compensation plans, and staffing
plans); internal working documents and communications; and other materials
related to the businesses or activities of the Bank Entities which is made
available only to employees with a need to know or which is not generally made
available to the public. Failure to mark any Confidential Information as
confidential, proprietary or protected information shall not affect its status
as part of the Confidential Information subject to the terms of this Agreement.

 

8.2.         Nondisclosure. Executive hereby covenants and agrees that he or she
shall not, directly or indirectly, disclose or use, or authorize any Person to
disclose or use, any Confidential Information (whether or not any of the
Confidential Information is novel or known by any other Person); provided
however, that this restriction shall not apply to the use or disclosure of
Confidential Information (i) to any governmental entity to the extent required
by law, (ii) which is or becomes publicly known and available through no
wrongful act of Executive or any Affiliate of Executive or (iii) in connection
with the performance of Executive’s duties under this Agreement. No provision of
this Agreement, including but not limited to this Section 8.2, shall be
interpreted, construed, asserted or enforced by the Bank Entities to (i)
prohibit Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation, or (ii) require
notification or prior approval by the Bank or Bancorp of any such report;
provided that, Executive is not authorized to disclose communications with
counsel that were made for the purpose of receiving legal advice or that contain
legal advice or that are protected by the attorney work product or similar
privilege. Further, nothing contained in this Agreement, or any release and
waiver delivered in accordance with this Agreement, shall be interpreted,
construed, asserted or enforced by the Bank or Bancorp to prohibit or disqualify
Executive from being awarded, receiving and/or enjoying the benefit of, any
award, reward, emolument or payment, or other relief of any kind whatsoever,
from any agency, which is provided based upon Executive’s provision of
information to any such agency as a whistleblower under applicable law or
regulation. The Bank and Bancorp hereby waive any right to assert or enforce the
provisions of this Agreement in a manner which would impede any whistleblower
activity in accordance with applicable law or regulation. Furthermore, Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made (i) in confidence
to a federal, state or local government official, either directly or indirectly,
or to an attorney, in each case, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or proceeding, if such filings are made under seal.

 

8.3.        Documents. All files, papers, records, documents, compilations,
summaries, lists, reports, notes, databases, tapes, sketches, drawings,
memoranda, and similar items (collectively, “Documents”), whether prepared by
Executive, or otherwise provided to or coming into the possession of Executive,
that contain any Confidential or proprietary information about or pertaining or
relating to the Bank Entities (the “Bank Information”) shall at all times remain
the exclusive property of the Bank Entities. Promptly after a request by the
Bank or automatically upon the Termination Date, Executive shall take reasonable
efforts to (i) return to the Bank all Documents in any tangible form (whether
originals, copies or reproductions) and all computer disks or other media
containing or embodying any Document or Bank Information and (ii) purge and
destroy all Documents and Bank Information in any intangible form (including
computerized, digital or other electronic format), and Executive shall not
retain in any form any such Document or any summary, compilation, synopsis or
abstract of any Document or Bank Information.

 



-8-

 

 

8.4.        Non-Competition. Executive hereby acknowledges and agrees that,
during the course of employment, in addition to Executive’s access to
Confidential Information, Executive has become, and will become, familiar with
and involved in all aspects of the business and operations of the Bank Entities.
Executive hereby covenants and agrees that during the Term until one (1) year
after the Termination Date (the “Restricted Period”), Executive will not at any
time (except for the Bank Entities), directly or indirectly, in any capacity
(whether as a proprietor, owner, agent, officer, director, shareholder,
organizer, partner, principal, manager, member, employee, contractor, consultant
or otherwise):

 

(a)              provide any advice, assistance or services of the kind or
nature which he or she provided to any of the Bank Entities or relating to
business activities of the type engaged in by any of the Bank Entities within
the preceding two years, to any Person who owns or operates a Competitive
Business or to any Person that is attempting to initiate or acquire a
Competitive Business (in either case, a “Competitor”) if (i) such Competitor
operates, or is planning to operate, any office, branch or other facility (in
any case, a “Branch”) that is (or is proposed to be) located within a fifty (50)
mile radius of the Bank’s headquarters or any Branch of the Bank Entities and
(ii) such Branch competes or will compete with the products or services offered
or planned to be offered by the Bank Entities during the Restricted Period; or

 

(b)              sell or solicit sales of Competitive Products or Services to
Persons within such 50 mile radius, or assist any Competitor in such sales
activities.

 

Notwithstanding any provision hereof to the contrary, this Section 8.4 does not
restrict Executive’s right to (i) own securities of any Entity that files
periodic reports with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, as amended; provided that
Executive’s total ownership constitutes less than two percent (2%) of the
outstanding securities of such company and that such ownership does not does not
violate: (A) the Code of Conduct or any other policy of the Bank, including any
policy related to inside information; (B) any applicable securities law; or (C)
any applicable standstill or other similar contractual obligation of the Bank.
The parties acknowledge that they have also entered into that certain
Non-Compete Agreement as of August 1, 2014, as may be amended from time to time,
which is in addition to and not in lieu of any of the restrictions hereunder
(the “Non-Compete Agreement”).

 

8.5.         Non-Interference. Executive hereby covenants and agrees that during
the Restricted Period, he or she will not, directly or indirectly, for
himself/herself or any other Person (whether as a proprietor, owner, agent,
officer, director, shareholder, organizer, partner, principal, member, manager,
employee, contractor, consultant or any other capacity):

 



-9-

 

 

(a)             induce or attempt to induce any customer, supplier, officer,
director, employee, contractor, consultant, agent or representative of, or any
other Person that has a business relationship with, any Bank Entity, to
discontinue, terminate or reduce the extent of its or his/her relationship with
any Bank Entity or to take any action that would disrupt or otherwise damage any
such relationship;

 

(b)             solicit any customer of any of the Bank Entities for the purpose
of providing any Competitive Products or Services to such customer (other than
any solicitation to the general public that is not disproportionately directed
at customers of any Bank Entity); or

 

(c)             solicit any employee of any of the Bank Entities to commence
employment with, become a consultant or independent contractor to or otherwise
provide services for the benefit of any other Competitive Business.

 

In applying this Section 8.5:

 

(i)             the term “customer” shall be deemed to include, at any time, any
Person to which any of the Bank Entities had, during the six (6) month period
immediately prior to such time, (A) sold any products or provided any services
or (B) submitted, or been in the process of submitting or negotiating, a
proposal for the sale of any product or the provision of any services;

 

(ii)            the term “supplier” shall be deemed to include, at any time, any
Person which, during the six (6) month period immediately prior to such time,
(A) had sold any products or services to any of the Bank Entities or (B) had
submitted to any of the Bank Entities a proposal for the sale of any products or
services;

 

(iii)           for purposes of clause (c), the term “employee” shall be deemed
to include, at any time, any Person who was employed by any of the Bank Entities
within the prior six (6) month period (thereby prohibiting Executive from
soliciting any Person who had been employed by any of the Bank Entities until
six (6) months after the date on which such Person ceased to be so employed);
and

 

(iv)           If during the Restricted Period any employee of any of the Bank
Entities accepts employment with or is otherwise retained by any Competitive
Business of which Executive is an owner, director, officer, manager, member,
employee, partner or employee, or to which Executive provides material services,
it shall be presumed that such employee was hired in violation of the
restriction set forth in clause (c) of this Section 8.5, with such presumption
to be overcome only upon Executive’s showing by a preponderance of the evidence
that he or she was not directly or indirectly involved in the hiring, soliciting
or encouraging such employee to leave employment with the Bank Entities.

 

8.6.         Injunction. In the event of any breach or threatened or attempted
breach of any provision of this Article 8 by Executive, the Bank shall, in
addition to and not to the exclusion of any other rights and remedies at law or
in equity, be entitled to seek and receive from any court of competent
jurisdiction (i) full temporary and permanent injunctive relief enjoining and
restraining Executive and each and every other Person concerned therein from the
continuation of such violative acts and (ii) a decree for specific performance
of the applicable provisions of this Agreement, without being required to
furnish any bond or other security.

 



-10-

 

 

8.7.         Reasonableness.

 

8.7.1.          Executive has carefully read and considered the provisions of
this Article 8 and, having done so, acknowledges that he or she fully
understands them, that he or she has had an opportunity to consult with counsel
of Executive’s own choosing regarding the meaning and effect of such provisions,
at Executive’s election, and he or she agrees that the restrictions and
agreements set forth in this Article 8 are fair and reasonable and are
reasonably required for the protection of the interests of the Bank Entities and
their respective businesses, shareholders, directors, officers and employees.
Executive agrees that the restrictions set forth in this Agreement will not
impair or unreasonably restrain Executive’s ability to earn a livelihood.
Executive further acknowledges that Executive’s services have been and shall
continue to be of special, unique and extraordinary value to the Bank Entities.

 

8.7.2.          If any court of competent jurisdiction should determine that the
duration, geographical area or scope of any provision or restriction set forth
in this Article 8 exceeds the maximum duration, geographic area or scope that is
reasonable and enforceable under applicable law, the parties agree that said
provision shall automatically be modified and shall be deemed to extend only
over the maximum duration, geographical area and/or scope as to which such
provision or restriction said court determines to be valid and enforceable under
applicable law, which determination the parties direct the court to make, and
the parties agree to be bound by, such modified provision or restriction.

 

8.8.         Additional Obligations.

 

8.8.1.         Non-disparagement. Executive shall not during or after
Executive’s employment disparage any officers, directors, employees, business,
products, or services of the Bank Entities, except when compelled to do so in
connection with a government investigation or judicial proceeding, or as
otherwise may be required or protected by law.

 

8.8.2.          Cooperation. During and after Executive’s employment, Executive
shall fully cooperate with the reasonable requests of the Bank Entities,
including providing information, with regard to any matter that Executive has
knowledge of as a result of Executive’s employment or prior employment with the
Bank Entities. Executive further agrees to comply with any reasonable request by
the Bank Entities to assist in relation to any investigation into any actual or
potential irregularities, including without limitation assisting with any
threatened or actual litigation concerning the Bank Entities, giving
statements/affidavits, meeting with legal and/or other professional advisors,
and attending any legal hearing and giving evidence; provided that the Bank
Entities shall reimburse Executive for any reasonable out-of-pocket expenses
properly incurred by Executive in giving such assistance. Executive agrees to
notify the Bank immediately if Executive is contacted by any third parties for
information or assistance with any matter concerning the Bank Entities and
agrees to co-operate with the Bank Entities with regard to responding to such
requests.

 



-11-

 

 

9.            Change in Control.

 

9.1.         Definition. “Change in Control” means and shall be deemed to have
occurred if:

 

(a)               there shall be consummated (i) any consolidation, merger,
share exchange, or similar transaction relating to Bancorp, or pursuant to which
shares of Bancorp’s capital stock are converted into cash, securities of another
Entity and/or other property, other than a transaction in which the holders of
Bancorp’s voting stock immediately before such transaction shall, upon
consummation of such transaction, own at least fifty percent (50%) of the voting
power of the surviving Entity, or (ii) any sale of all or substantially all of
the assets of Bancorp, other than a transfer of assets to a related Person which
is not treated as a change in control event under § 1.409A-3(i)(5)(vii)(B) of
the U.S. Treasury Regulations;

 

(b)               any person, entity or group (each within the meaning of
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) shall become the beneficial owner (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of
securities of Bancorp representing more than fifty percent (50%) of the voting
power of all outstanding securities of Bancorp entitled to vote generally in the
election of directors of Bancorp (including, without limitation, any securities
of Bancorp that any such Person has the right to acquire pursuant to any
agreement, or upon exercise of conversion rights, warrants or options, or
otherwise, which shall be deemed beneficially owned by such Person); or

 

(c)               over a twelve (12) month period, a majority of the members of
the Board of Directors of Bancorp are replaced by directors whose appointment or
election was not endorsed by a majority of the members of the Board of Directors
of Bancorp in office prior to such appointment or election.

 

Notwithstanding the foregoing, if the event purportedly constituting a Change in
Control under Section 9.1(a), Section 9.1(b), or Section 9.1(c) does not also
constitute a “change in ownership” of Bancorp, a “change in effective control”
of Bancorp or a “change in the ownership of a substantial portion of the assets”
of Bancorp within the meaning of Section 409A, then such event shall not
constitute a “Change in Control” hereunder.

 

9.2.        Change in Control Termination. For purposes of this Agreement, a
“Change in Control Termination” means that while this Agreement is in effect:

 

(a)               Executive’s employment with the Bank is terminated without
Cause (i) within one hundred twenty (120) days immediately prior to and in
conjunction with a Change in Control or (ii) within twelve (12) months following
consummation of a Change in Control; or

 

(b)               Within twelve (12) months following consummation of a Change
in Control, Executive’s title, duties and or position have been materially
reduced such that Executive is not in comparable positions in the publicly
traded holding company and in the bank (with materially comparable compensation,
benefits, contractual terms and conditions and responsibilities to the position
he or she held immediately prior to the Change in Control, and with a primary
worksite that is within twenty-five (25) miles of Executive’s primary worksite
as of the date hereof), and within thirty (30) days after notification of such
reduction he or she notifies the Bank that he or she is terminating Executive’s
employment due to such change in Executive’s employment unless such change is
cured within thirty (30) days of such notice by providing him or her with a
comparable position (including materially comparable compensation and benefits
and a primary worksite within twenty-five (25) miles of Executive’s primary
worksite as of the date hereof). If Executive’s employment is terminated under
this Section, Executive’s last day of employment shall be mutually agreed to by
Executive and the Bank, but shall be not more than sixty (60) days after such
notice is given by Executive.

 



-12-

 

 

9.3.         Change in Control Payment. If there is a Change in Control
Termination pursuant to Section 9.2, Executive shall be paid a lump-sum cash
payment (the “Change Payment”) equal to 1.99 times (the “Multiplier”) the sum of
(a) Executive’s Salary at the highest rate in effect during the twelve (12)
month period immediately preceding Executive’s Termination Date and (b)
Executive’s cash bonus(es) paid in the most recent twelve (12) months, such
Change Payment to be made to Executive on the date forty-five (45) days after
the later of (i) the Termination Date or (ii) the date of the Change in Control;
provided, however, that the Bank shall be relieved of its obligation to pay the
Change Payment if Executive fails to fulfill the Release Requirement. In
addition, and subject to Executive’s fulfillment of the Release Requirement,
Executive shall continue to participate for three (3) years after a Change in
Control Termination, in the health and life insurance plans generally available
to employees of the Bank, subject to the terms and conditions of such plans,
including eligibility requirements. Notwithstanding anything to the contrary in
this Section 9.3, (y) any payment pursuant to this Section 9.3 shall be subject
to (i) any delay in payment required by Section 10.2 hereof and (ii) any
reduction required pursuant to Section 10.1 hereof, as applicable and (z) shall
not include any equity awards pursuant to Section 5.12 above or otherwise.

 

10.          Compliance with Certain Restrictions.

 

10.1.       Section 280G. If any payment or distribution by the Bank Entities to
or for the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement or the
lapse or termination of any restriction on or the vesting or exercisability of
any payment or benefit (each a “280G Payment”), would be subject to the excise
tax imposed by Section 4999 of the Code (or any successor provision thereto) or
to any similar tax imposed by state or local law (such tax or taxes are
hereafter collectively referred to as the “Excise Tax”), then the aggregate
amount of 280G Payments payable to Executive shall be reduced to the aggregate
amount of 280G Payments that may be made to Executive without incurring an
excise tax (the “Safe-Harbor Amount”) in accordance with the immediately
following sentence; provided that such reduction shall only be imposed if the
aggregate after-tax value of the 280G Payments retained by Executive (after
giving effect to such reduction) is equal to or greater than the aggregate
after-tax value (after giving effect to the Excise Tax) of the 280G Payments to
Executive without any such reduction. Any such reduction shall be made in the
following order: first, by reduction of cash payments; second, by cancellation
of accelerated vesting of equity awards; and third, by reduction of other
benefits payable to Executive, in each case, in reverse chronological order,
beginning with payments or benefits that are to be paid latest.

 



-13-

 

 

10.2.       Section 409A.

 

10.2.1.  It is the intention of the parties hereto that this Agreement and the
payments provided for hereunder shall not be subject to, or shall be in
accordance with, Section 409A, and thus avoid the imposition of any tax and
interest on Executive pursuant to Section 409A(a)(1)(B) of the Code, and this
Agreement shall be interpreted and construed consistent with this intent.
Executive acknowledges and agrees that he or she shall be solely responsible for
the payment of any tax or penalty which may be imposed or to which he or she may
become subject as a result of the payment of any amounts under this Agreement.

 

10.2.2.  Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “specified employee” at the time of Executive’s “separation from
service”, any payment of “nonqualified deferred compensation” (in each case as
determined pursuant to Section 409A) that is otherwise to be paid to Executive
within six (6) months following Executive’s separation from service, then to the
extent that such payment would otherwise be subject to interest and additional
tax under Section 409A(a)(1)(B) of the Code, such payment shall be delayed and
shall be paid on the first business day of the seventh calendar month following
Executive’s separation from service, or, if earlier, upon Executive’s death. Any
deferral of payments pursuant to the foregoing sentence shall have no effect on
any payments that are scheduled to be paid more than six (6) months after the
date of separation from service.

 

10.2.3.  If any of the payments hereunder are subject to the Release
Requirement, and the period in which Executive may consider executing the
release begins in one calendar year and ends in the following calendar year, the
date on which such payments will be made shall be no earlier than the first day
of the second calendar year within such period.

 

10.2.4.  All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A, including, where applicable, the requirements that (i) any reimbursement
is for expenses incurred during Executive’s lifetime (or during a shorter period
of time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

 



-14-

 

 

10.3.       Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign income taxes it determines
may be appropriate.

 

11.          Assignability. Executive shall have no right to assign this
Agreement or any of Executive’s rights or obligations hereunder to another party
or parties. The Bank may assign this Agreement to any of its Affiliates or to
any Person that acquires a substantial portion of the operating assets of the
Bank. Upon any such assignment by the Bank, references in this Agreement to the
Bank shall automatically be deemed to refer to such assignee instead of, or in
addition to, the Bank, as appropriate in the context.

 

12.          Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland applicable to
contracts executed and to be performed therein, without giving effect to the
choice of law rules thereof. Any action to enforce any provision of this
Agreement may be brought only in a court of the State of Maryland within
Montgomery County or in the United States District Court for the District of
Maryland. Accordingly, each party (a) agrees to submit to the jurisdiction of
such courts and to accept service of process at its address for notices and in
the manner provided in Section 13 for the giving of notices in any such action
or proceeding brought in any such court and (b) irrevocably waives any objection
to the laying of venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient or inappropriate forum.

 

13.          Notices. All notices, requests, demands and other communications
required to be given or permitted to be given under this Agreement shall be in
writing and shall be conclusively deemed to have been given as follows: (a) when
hand delivered to the other party; (b) when received by facsimile at the
facsimile number set forth below, provided, however, that any notice given by
facsimile shall not be effective unless either (i) a duplicate copy of such
facsimile notice is promptly given by depositing the same in a United States
post office first-class postage prepaid and addressed to the applicable party as
set forth below or (ii) the receiving party delivers a signed, written
confirmation of receipt for such notice either by facsimile or by any other
method permitted under this Section; or (c) when deposited in a United States
post office with first-class certified mail, return receipt requested, postage
prepaid and addressed to the applicable party as set forth below; or (d) when
deposited with a national overnight delivery service reasonably approved by the
parties (Federal Express and DHL WorldWide Express being deemed approved by the
parties), postage prepaid, addressed to the applicable party as set forth below
with next- business-day delivery guaranteed; provided that the sending party
receives a confirmation of delivery from the delivery service provider. Any
notice given by facsimile shall be deemed received on the date on which notice
is received except that if such notice is received after 5:00 p.m. (recipient’s
time) or on a non-business day, notice shall be deemed given the next business
day). Any notice sent by United States mail shall be deemed given three (3)
business days after the same has been deposited in the United States mail. Any
notice given by national overnight delivery service shall be deemed given on the
first business day following deposit with such delivery service. For purposes of
this Agreement, the term “business day” shall mean any day other than a
Saturday, Sunday or day that is a legal holiday in Montgomery County, Maryland.
The address of a party set forth below may be changed by that party by written
notice to the other from time to time pursuant to this Article.

 



-15-

 

 

To:        Executive as set forth by Executive’s signature below

 

To:        EagleBank

c/o Susan Riel, CEO

7830 Old Georgetown Road

Bethesda, MD 20814

Fax No.: 301-841-9872

Email: sriel@eaglebankcorp.com

 

cc:          EagleBank

c/o Charles Levingston, CFO

7830 Old Georgetown Road

Bethesda, Maryland 20814

Fax: 301-337-3373

Email: clevingston@eaglebankcorp.com

 

14.          Entire Agreement. This Agreement and the Non-Compete Agreement
contain all of the agreements and understandings between the parties hereto with
respect to the employment of Executive by the Bank, and supersede all prior
agreements, arrangements and understandings related to the subject matter
hereof. No oral agreements or written correspondence shall be held to affect the
provisions hereof. No representation, promise, inducement or statement of
intention has been made by either party that is not set forth in this Agreement
or the Non-Compete Agreement, and neither party shall be bound by or liable for
any alleged representation, promise, inducement or statement of intention not so
set forth.

 

15.          Headings. The Article and Section headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

16.          Severability. Should any part of this Agreement for any reason be
declared or held illegal, invalid or unenforceable, such provision or portion of
such provision shall be deemed severed herefrom and such determination shall not
affect the legality, validity or enforceability of any remaining portion or
provision of this Agreement, which remaining portions and provisions shall
remain in force and effect as if this Agreement has been executed with the
illegal, invalid or unenforceable portion thereof eliminated.

 



-16-

 

 

17.          Amendment; Waiver. Neither this Agreement nor any provision hereof
may be amended, modified, changed, waived, discharged or terminated except by an
instrument in writing signed by the party against which enforcement of the
amendment, modification, change, waiver, discharge or termination is sought. The
failure of either party at any time or times to require performance of any
provision hereof shall not in any manner affect the right at a later time to
enforce the same. No waiver by either party of the breach of any term, provision
or covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term, provision or covenant contained in this Agreement.

 

18.          Gender and Number. As used in this Agreement, the masculine,
feminine and neuter gender, and the singular or plural number, shall each be
deemed to include the other or others whenever the context so indicates.

 

19.          Binding Effect. This Agreement is and shall be binding upon, and
inures to the benefit of, the Bank, its successors and assigns, and Executive
and Executive’s heirs, executors, administrators, and personal and legal
representatives.

 

[signatures on following page]

 



-17-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



  EAGLEBANK           By: /Susan G. Riel                             1/29/20  
Name: Susan G. Riel   Title: Chief Executive Officer           Executive        
  /s/Lindsey Rheaume   Lindsey Rheaume       Notice Address:           Fax
No.                                               



 





 

 

Exhibit A

 

Form of
General Release and Waiver of All Claims

 

Lindsey Rheaume (“you”) executes this General Release And Waiver of All Claims
(the “Release”) as a condition of receiving certain payments and other benefits
in accordance with the terms of Section 7.7 and Section 9.3 of that certain
Second Amended and Restated Employment Agreement dated as of January 28, 2020
(the “Employment Agreement”)] and Section 3.1 of the Non-Compete Agreement dated
as of January 28, 2020 (“Non-Compete Agreement”). All capitalized terms used but
not otherwise defined herein shall have the same meaning as in your Employment
Agreement and Non-Compete Agreement.

 

1.            RELEASE.

 

You hereby release and forever discharge EagleBank and Eagle Bancorp, Inc.
(each, a “Company”) and each and every one of their former or current
subsidiaries, parents, affiliates, directors, officers, employees, agents,
parents, affiliates, successors, predecessors, subsidiaries, assigns and
attorneys (the “Released Parties”) from any and all charges, claims, damages,
injury and actions, in law or equity, which you or your heirs, successors,
executors, or other representatives ever had, now have, or may in the future
have by reason of any act, omission, matter, cause or thing through the date of
your execution of this Release. You understand that this Release is a general
release of all claims you may have against the Released Parties based on any
act, omission, matter, case or thing through the date of your execution of this
Release.

 

2.            WAIVER.

 

You realize there are many laws and regulations governing the employment
relationship. These include, but are not limited to, Title VII of the Civil
Rights Acts of 1964 and 1991; the Age Discrimination in Employment Act of 1967;
the Americans with Disabilities Act; the National Labor Relations Act; 42 U.S.C.
§ 1981; the Family and Medical Leave Act; the Employee Retirement Income
Security Act of 1974 (other than any accrued benefit(s) to which you have a
non-forfeitable right under any pension benefit plan); the Older Workers Benefit
Protection Act; the Equal Pay Act; the Family and Medical Leave Act; the
Maryland Civil Rights Act; the Maryland Wage Payment and Collection Law;
Maryland Occupational Safety and Health Act; the Maryland Collective Bargaining
Law; and any other state, local and federal employment and related laws; and any
amendments to any of the foregoing. You also understand there may be other
statutes and laws of contract and tort that also relate to your employment with
the Companies. By signing this Release, you waive and release any rights you may
have against the Released Parties under these and any other laws, except those
as to which a waiver and release is not permitted as a matter of law, based on
any act, omission, matter, cause or thing through the date of your execution of
this Release; provided however, that this Release does not release or discharge
the Released Parties from any Company’s obligations to you under or pursuant to
(a) Section 7.7 and Section 9.3 of the Employment Agreement, (b) Section 3.1 of
the Non-Compete Agreement, (c) vested benefits under the Company’s employee
welfare benefit plans and employee pension benefit plans (excluding any
severance benefits), subject to the terms and conditions of those plans, (d) any
securities of the Company that you own or (e) claims for indemnification under
the Company’s by-laws or policies of insurance.

 





 

 

You also agree not to initiate, join, or voluntarily participate in any action
or suit in any court or to accept any damages or other relief from any such
proceeding brought by anyone else based on any act, omission, matter, cause or
thing through the date of your execution of this Release, provided that nothing
in this Release shall be construed to prohibit you from filing a charge with or
participating in any investigation or proceeding conducted by the EEOC, NLRB,
SEC or any comparable state or local agency (“Government Agencies”).
Notwithstanding the foregoing, you hereby waive your right to recover individual
relief with respect to any charge, complaint, or lawsuit filed by you or anyone
on your behalf, and you agree that you will not accept any benefit that you may
be entitled to receive in connection with any action taken by any other person
or agency against the Bank; provided however, that nothing in this Release
limits your right to receive an award for information provided to any Government
Agencies. Additionally, you represent that you have no pending complaints or
charges filed against the Bank.

 

By execution of this Release and in consideration of the benefits provided
herein, you understand that you are specifically waiving any rights or claims
that you may have under the Age Discrimination in Employment Act (“ADEA”), 29
U.S.C. §§ 621, et sec. You state that your waiver of these ADEA claims is
knowing and voluntary, and you understand that you are forever releasing the
Bank (and its affiliates and related persons who are Released Parties) with
respect to all such claims. This waiver does not apply to any rights or claims
that relate to events which may occur after the date this Release becomes
effective, or to any rights or claims to test the knowing and voluntary nature
of this Release, solely to the extent required under the ADEA and Older Workers
Benefit Protection Act (“OWBPA”).

 

3.            NOTICE PERIOD.

 

This document is important. We advise you to review it carefully and consult an
attorney before signing it, as well as any other professional whose advice you
value, such as an accountant or financial advisor. If you agree to the terms of
this Release, sign in the space indicated below for your signature. You will
have twenty-one (21) [45 days if deemed to be a group layoff under OWBPA]
calendar days from the date you receive this document to consider whether to
sign this Release. If you choose to sign the Release before the end of that
twenty-one day period, you certify that you did so voluntarily for your own
benefit and not because of any coercion.

 

4.            RETURN OF PROPERTY.

 

You certify that you have fully complied with Section 8.3 of your Employment
Agreement.

 

5.            REVOCATION.

 

You should also understand that even after you have signed this Release, you
still have seven (7) days to revoke it. To revoke your acceptance of this
Release, the Board of Directors of Bancorp must receive written notice before
the end of the seven (7)-day period. In the event you revoke or do not accept
this Release, you will not be entitled to any of the payments or benefits that
you would have been entitled to under the [Employment Agreement] [Non-Compete
Agreement] by virtue of executing this Release. If you do not revoke this
Release within seven (7) days after you sign it, it will be final, binding, and
irrevocable.

 



-20-

 

 

IN WITNESS WHEREOF, you have knowingly and voluntarily executed this Release, as
of the day and year first set forth below.

 



          Lindsey Rheaume Date



 

-21-



 

 

